12-2131
         Gao v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A099 682 803
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SHU HUA GAO,
14                Petitioner,
15
16                       v.                                     12-2131
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Theodore M. Davis; Evan Goldberg,
24                                     New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Mary Jane Candaux,
28                                     Assistant Branch Director; Matthew
29                                     A. Connelly, Trial Attorney, Office
 1                           of Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Shu Hua Gao, a native and citizen of China,

10   seeks review of an April 26, 2012, decision of the BIA,

11   affirming a July 2, 2010, decision of Immigration Judge

12   (“IJ”) Brigitte Laforest, denying her application for

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).       In re Shu Hua Gao, No.

15   A099 682 803 (B.I.A. Apr. 26, 2012), aff’g No. A099 682 803

16   (Immig. Ct. N.Y. City July 2, 2010).       We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision, including the portions not explicitly

21   discussed by the BIA.   See Yun-Zui Guan v. Gonzales, 432

22   F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

23   review are well-established. See 8 U.S.C. § 1252(b)(4)(B);

24   see also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

25   2009).

                                     2
 1       Gao challenges the IJ’s admission and reliance on

 2   records from her interview before the asylum office, arguing

 3   that her interview was adversarial and coercive in violation

 4   of agency regulation and her due process rights.     However,

 5   Gao fails to provide any factual basis for her conclusory

 6   assertion, and a review of the record demonstrates that the

 7   IJ did not err in admitting or relying on the interview to

 8   deny Gao relief.   See Zhen Nan Lin v. U.S. Dep’t of Justice,

 9   459 F.3d 255, 268 (2d Cir. 2006); see also Diallo v.

10   Gonzales, 445 F.3d 624, 631-32 (2d Cir. 2006).

11       Gao fails to otherwise challenge the agency’s

12   dispositive determinations that she was ineligible for

13   asylum and withholding of removal as an alien who

14   participated in the persecution of others, see 8 U.S.C.

15   §§ 1158(b)(2)(A)(i), 1231(b)(3)(B)(i); 8 C.F.R.

16   § 1208.16(d)(2), or that she failed to demonstrate her

17   eligibility for deferral of removal under the CAT.

18   Therefore, we need not address the agency’s alternative

19   finding that she was not credible.

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                   3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk




                                   4